Citation Nr: 1116941	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1976 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Board remanded the case for further development. As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

Hepatitis C had onset in service.


CONCLUSION OF LAW

Hepatitis C was incurred in service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for hepatitis C is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The Veteran served on active duty from December 1976 to September 1980.  The Veteran is seeking service connection for hepatitis C.

During service, in May 1977, the Veteran was involved in an altercation where he was stabbed several times including in the area of the left chest wall.  Shortly after he was stabbed he hospitalized at the Army hospital at Fort Gordon.  The Veteran is unsure whether he received a blood transfusion during the surgical treatment for the knife stab wounds.

The hospital records from Fort Gordon, however, confirm that the Veteran received two units of packed red blood cells as part of his post-operative treatment.  The hospital discharge summary noted that laboratory tests including a SMA 12 blood test were within normal limits.

The service treatment records indicate that the Veteran entered service with two tattoos. 



It is unknown when the Veteran was first diagnosed with hepatitis C, but it was confirmed in November 2002.  

In numerous statements, the Veteran has denied using drugs at any time and that his only surgery was the surgery occurring in May 1977.  None of the treatment records from VA or private caregivers indicates the Veteran had engaged in substance abuse.  In a VA mental health examination in March 2008, the examiner specifically found that the Veteran did not meet the diagnostic criteria for substance abuse.

The RO did provide the Veteran with VA examinations to determine if the Veteran has hepatitis C as a result of service.  In the first examination in July 2003, the examiner did not have the hospital records from Fort Gordon and therefore could not offer an opinion as to the etiology of the Veteran's hepatitis C.  The examiner, noting that the Veteran entered service with tattoos, stated a tattoo is a less well supported risk factor for hepatitis C.  The Veteran reported he had no history of an organ transplant, hemodialysis, body piercing, intravenous drug use, cocaine use, work in the health care field, homelessness, sharing of razors and toothbrushes, or a spouse or relative with hepatitis C.

On VA examination in October 2009, the examiner reported a history of polysubstance abuse including snorting cocaine as well as the blood transfusions at Fort Gordon and tattoos.  This examiner concluded that all risk factors were equally likely and could only resort to speculation on the issue when the transmission of hepatitis C occurred.

In January 20011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from a VA internal medicine specialist from the Veterans Health Administration (VHA).





The VHA expert was asked to review the record and furnish an opinion on the following question:

Is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability of less than 50 percent) that hepatitis C was due to the blood transfusions in service in May 1977?  

In March 2010, the VHA expert, a board certified physician in internal medicine, responded.  In formulating the opinion, the VHA expert noted that besides the blood transfusions, the only other risk factors for hepatitis C were two tattoos the Veteran had before service.  The VHA expert noted that there was no objective evidence that the Veteran ever used illegal drugs of any kind.

Besides confirming that the Veteran received two blood transfusions while hospitalized in May through July 1977, the VHA expert noted that the SMA 12 blood test was within normal limits.  This would likely include a liver profile (ALT, AST, alkaline phosphatase, and bilirubin).  Most patients with hepatitis C have abnormal liver tests, not normal the normal results obtained in 1977.  In addition, citing medical literature, patients who do not inject drugs are not at an increased risk for hepatitis C infection from tattoos, assuming infection control measures are followed.  The VHA expert concluded the blood transfusion, occurring prior to 1992, is a known risk factor for the transmission of the hepatitis C virus and therefore, it is more likely than not that the hepatitis C was transmitted to the Veteran by the blood transfusions in service in May 1977.

Analysis

The evidence establishes that the Veteran has hepatitis C.  Further, the evidence establishes that he received two units of packed red blood cells as a transfusion in May 1977.



The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.

The two VA examiners, who are qualified to offer a medical opinion, concluded that they could only resort to speculation as to how and when the Veteran contracted hepatitis C.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, as to the VA examination in October 2009, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  There is no objective evidence that the Veteran was a drug user and the Board therefore has determined that the October 2009 report is unreliable because the examiner's statement that the Veteran had a history of polysubstance abuse is unsupported by the record. 

On the question of a medical nexus or medical causation, the VHA expert, an internist, who is qualified through education, training, or experience to offer an opinion on the etiology of hepatitis C, expressed the opinion that it was more likely than not the hepatitis C infection occurred in May 1977 when the Veteran received blood transfusions at Fort Gordon.  Further, the pre-service tattoos were not the source of hepatitis C because the liver function tests performed in May 1977 were normal.

On the basis of the evidence of record, the Board finds that all three elements for service connection for hepatitis C have been met.  There is competent and credible lay and medical evidence of record that the Veteran received a blood transfusion service and that he currently has hepatitis C.  


Competent medical evidence connects that hepatitis C to the in- service blood transfusion as opposed to other risk factors, and as there is no competent and credible evidence against the claim; the Board finds that the evidence establishes service connection for hepatitis C.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


